DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aussenac (GB 2040150).
Regarding claim 1, Aussenac teaches a cleaning and sterilizing device (Pg 1, Lines 52-56) comprising: an ultrasonic cleaner having a cleaning tank (Pg 2, Lines 58-68; Fig. 1, cleaning tank 1); a top cover detachably covering an opening of the cleaning tank (Pg 2, Lines 42-43; Claim 6; Fig. 1, top cover 2); and an ultraviolet lamp disposed on a bottom surface of the top cover and directly facing the cleaning tank (Pg 2, Lines 46-47; Fig. 1, UV lamp 4). 
Regarding claim 5, Aussenac teaches the cleaning and sterilizing device as claimed in claim 1, wherein a reflector is disposed above the ultraviolet lamp (Pg 2, Lines 42-45).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Aussenac, as applied to claim 1 above, in view of Parmegiani (US 2012/0102983) and Merriam (US 4,755,292).
Regarding claim 2, Aussenac discloses all of the claim limitations as set forth above, however it does not disclose a covering plate with a handle, an accommodating portion, or an engaging portion.
Parmegiani teaches a sterilizing device, wherein the top cover has a covering plate (Fig 3, #30) and a handle; wherein the handle is disposed on the top surface of the covering plate (Fig 3, as seen on top of the cover). Merriam also teaches a sterilizing device, wherein the covering plate has an opening penetrating through top and bottom surfaces of the covering plate (Col 2, Line 43), and the top surface of the covering plate has an accommodating trough communicating with the opening of the covering plate (Fig 2, area around #50), and an engaging portion provided around the opening of the covering plate (Col 2, Lines 35-36); the ultraviolet lamp is disposed on the engaging portion of the covering plate and exposed on the bottom surface of the covering plate through the opening of the covering plate (Col 2, Lines 7-8). Although Parmegiani and Merriam do not teach an ultrasonic cleaner, the limitations of this instant claim focus on the cover of the tank, which is similar to the teachings of the prior art. Merriam refers to a reflective area around the lamp, which is considered to be the same as the accommodating portion, and a lamp holder, which is considered to be the same as the engaging portion. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to substitute the cover of Aussenac for a cover with a handle, as taught by Parmegiani, and an accommodating portion and an engaging portion, as taught by Merriam. The person of ordinary skill in the art would use a handle in order to more easily take the cover on and off, and use the opening, accommodating portion, and engaging portion to ensure that the UV light reached the tank.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Aussenac, as applied to claim 1 above, in view of Parmegiani (cited above) and Merriam (cited above), as applied to claim 2 above, and in further view of Lee (EP 2 829 518)
Regarding claim 3, Aussenac, Parmegiani, and Merriam disclose all of the claim limitations as set forth above, however they do not disclose two electrical contacts between the cover and the ultrasonic cleaner.
Lee teaches a sterilizing device, wherein the ultrasonic cleaner has two first electrical contacts arranged abreast; the covering plate is provided on one side thereof with two second through holes arranged abreast and communicating with the accommodating trough; two conductive wires (Para. 252) located in the accommodating trough are connected to two ends of the ultraviolet lamp (Para. 252) respectively; an end of each of the conductive wires is connected to a second electrical contact; the second electrical contacts are inserted in the second through holes and electrically contact the first electrical contacts of the ultrasonic cleaner (Para. 252). Although Lee does not teach an ultrasonic cleaner, the instant claim limitations focus on the electrical connection between the UV lamp and the rest of the device, similar to teachings of Lee. Lee teaches UV lamps connected in series, which is widely known to mean connected at two ends; ends meaning two different terminal points on the lamp. Lee teaches that the power source and controller is electrically connected to the UV lamp, yet is kept in a separate compartment on the device. In order for this to be true, the electrical contacts from the lamp would have to pass through holes to connect with the contacts on the power source, similar to the instant claims. It would be obvious to use multiple holes, as desired, in order to successfully form the connection.
It would have been obvious to a person of ordinary skill in the art before the effective filing date to further connect the UV lamp in the cover of Aussenac, Parmegiani, and Merriam, via the electrical contacts through holes to the rest of the device, as taught by Lee. The person of ordinary skill in the art would use the electrical contacts through the walls of the cover in order to connect the UV lamp to the rest of the circuitry in the other parts of the device. 

Regarding claim 4, Aussenac, Parmegiani, and Merriam disclose all of the claim limitations as set forth above, however they do not disclose a control panel.
Lee teaches the claim limitations as set forth above, wherein the ultrasonic cleaner is provided on a top edge (Fig 23, manipulation unit 4186) thereof with a control panel cover surrounding the cleaning tank (Para. 268); the control panel cover receives the bottom surface of the covering plate and has two first through holes; a circuit board is disposed in the control panel cover and provided with the first electrical contacts the first electrical contacts are inserted in the first through holes (Para 252). A control panel is defined as “the part of a machine or system that contains its controls”. The manipulation device, taught by Lee, is considered to be a control panel. Lee teaches that the control panel is electrically connected to the UV lamp, yet is kept in a separate area on the device. In order for this to be true, the electrical contacts from the lamp would have to pass through holes to connect with the contacts on the power source, similar to the instant claims. It would be obvious to use multiple holes, as desired, in order to successfully form the connection.

It would have been obvious to a person of ordinary skill in the art before the effective filing date to further connect the UV lamp in the cover of Aussenac, Parmegiani, and Merriam via the electrical contacts through holes to a control panel, as taught by Lee. The person of ordinary skill in the art would connect the control panel through the electrical contacts through the wall in order to control the UV lamp in the cover.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRISCILLA BROWNING whose telephone number is (571)272-2686. The examiner can normally be reached Monday-Friday 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Leong can be reached on (571)270-1292. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.B./Examiner, Art Unit 4162                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799